Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-6, 9-20 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a method and related server comprising, in conjunction with other limitations as detailed in the independent claims, a request receiving module, a state information obtaining module, an information returning module, and a state changing module such that “the operation information associated with said user comprises operation information corresponding to a user category, and wherein said user category comprises a first category and a second category, users of said first category include users that are associated with said smart device, and users of said second category include users that are not associated with said smart device”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887